                                       Case 2:20-cv-06587-SB-ADS Document 63 Filed 12/29/20 Page 1 of 4 Page ID #:469




                                  1
                                        PETER D. LEPISCOPO, ESQ. C.S.B. #139583
                                  2       plepiscopo@att.net
                                        LEPISCOPO & ASSOCIATES LAW FIRM
                                  3
                                        695 Town Center Drive, 7TH Floor
                                  4     Costa Mesa, California 92626
                                        Telephone: (949) 878-9418
                                  5
                                        Facsimile: (619) 330-2991
                                  6
                                        Attorneys for Defendant, JAWAD NESHEIWAT
                                  7

                                  8
                                                             UNITED STATES DISTRICT COURT
                                  9

                                  10    CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION (SANTA ANA)

                                  11
                                        ERICA REINERS, individually and on )         Case No. 2:20-cv-06587-JVS-ADS
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12    behalf of all others similarly situated, )
                                                                                 )   STIPULATION TO CONTINUE
                                  13
                                              Plaintiff,                         )   HEARING ON MOTION TO
                                  14                                             )   DISMISS [ECF 38] AND LEAVE
                                              v.                                 )   FOR PLAINTIFF TO FILE
                                  15
                                                                                 )   SURREPLY TO DEFENDANT’S
                                  16    CHOU TEAM REALTY LLC, et al., )              REPLY [ECF 61]
                                                                                 )
                                  17
                                              Defendants.                        )   COURTROOM: 6-C
                                  18                                             )   JUDGE: Hon. Stanley Blumenfeld Jr.
                                                                                 )   TRIAL DATE: None Set
                                  19

                                  20          Plaintiff Erica Reiners (“Plaintiff”) and defendant Jawad Nesheiwat
                                  21
                                        (“Nesheiwat”) (collectively the “Parties”) hereby stipulate as follows:
                                  22
                                              1.     Plaintiff and Nesheiwat’s legal counsel engaged in meet and confer
                                  23

                                  24    discussions under Local Rule 7-3, and as a consequence of those discussions have
                                  25
                                        reached this Stipulation.
                                  26

                                  27        STIPULATION TO CONTINUE HEARING ON MOTION TO DISMISS [ECF 38] AND LEAVE FOR
                                                      PLAINTIFF TO FILE SURREPLY TO DEFENDANT’S REPLY [ECF 61]
                                  28                                              1
                                       Case 2:20-cv-06587-SB-ADS Document 63 Filed 12/29/20 Page 2 of 4 Page ID #:470




                                  1
                                              2.     The complaint in this matter was filed on July 23, 2020 (ECF 1).

                                  2           3.     Defendant Nesheiwat’s legal counsel accepted service of process of the
                                  3
                                        complaint and, after an extension of time was granted, Nesheiwat’s response to the
                                  4

                                  5
                                        complaint was due on October 5, 2020.

                                  6           4.     On October 5, 2020 Nesheiwat filed his motion to dismiss, or, in the
                                  7
                                        alternative, motion to strike (“Motion”) (ECF 38).
                                  8

                                  9
                                              5.     On December 18, 2020 Plaintiff timely filed her response in opposition

                                  10    to the Motion (ECF 55).
                                  11
                                                     On December 28, 2020 Nesheiwat timely filed his reply (“Reply”)
LEPISCOPO & ASSOCIATES LAW FIRM




                                              6.
                                  12

                                  13    (ECF 61).

                                  14          7.     In the Reply, Nesheiwat raised a legal issue that was not raised in the
                                  15
                                        legal brief of the Motion: Whether this Court has Article III Jurisdiction (ECF 61,
                                  16

                                  17    pp. 1-5). Nesheiwat asserts that this issue was raised due to a Ninth Circuit decision
                                  18    decided a few weeks ago on December 2, 2020: Adams v. Skagit Bonded Collectors,
                                  19
                                        LLC, 2020 U.S. App. LEXIS 37627 (9th Cir. 2020) (“Adams”).
                                  20

                                  21          8.     Plaintiff and Nesheiwat’s legal counsel agreed that they would request
                                  22    the Court to: (a) permit Plaintiff to file a surreply and request to strike portions of
                                  23
                                        Nesheiwat’s Reply on or before January 11, 2021; and (b) to continue the hearing
                                  24

                                  25    on the Motion to January 29, 2021 at 8:30 a.m.
                                  26

                                  27        STIPULATION TO CONTINUE HEARING ON MOTION TO DISMISS [ECF 38] AND LEAVE FOR
                                                      PLAINTIFF TO FILE SURREPLY TO DEFENDANT’S REPLY [ECF 61]
                                  28                                              2
                                       Case 2:20-cv-06587-SB-ADS Document 63 Filed 12/29/20 Page 3 of 4 Page ID #:471




                                  1
                                              9.     The Parties, in good faith, believe that the requested relief is necessary

                                  2     to permit Plaintiff an opportunity to respond to the legal argument raised by
                                  3
                                        Nesheiwat in reply and will preserve the parties’ and the Court’s resources and will
                                  4

                                  5
                                        not unduly delay this action.

                                  6           10.    All signatories listed below, and on whose behalf this filing is
                                  7
                                        submitted, concur in the filing’s content and have authorized the filing.
                                  8

                                  9
                                        IT IS SO STIPULATED.

                                  10

                                  11    Dated: December 29, 2020.        LEPISCOPO & ASSOCIATES LAW FIRM
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12                                     By: /s/ Peter D. Lepiscopo____________________
                                  13                                         PETER D. LEPISCOPO
                                                                                       Attorneys for Defendant, JAWAD
                                  14                                                   NESHEIWAT
                                  15
                                        Dated: December 29, 2020.        WOODROW & PELUSO, LLC
                                  16

                                  17                                     By: /s/ Taylor T. Smith________________
                                                                               TAYLOR T. SMITH
                                  18                                           Attorneys for Plaintiff, ERICA REINERS
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27        STIPULATION TO CONTINUE HEARING ON MOTION TO DISMISS [ECF 38] AND LEAVE FOR
                                                      PLAINTIFF TO FILE SURREPLY TO DEFENDANT’S REPLY [ECF 61]
                                  28                                              3
                                       Case 2:20-cv-06587-SB-ADS Document 63 Filed 12/29/20 Page 4 of 4 Page ID #:472




                                  1
                                                                 CERTIFICATE OF SERVICE

                                  2           I hereby certify that a true and correct copy of the foregoing document has
                                  3
                                        been served on the Court and all counsel of record via the Court’s electronic filing
                                  4

                                  5
                                        system on December 29, 2020.

                                  6     Dated: December 29, 2020.                    Respectfully submitted,
                                  7

                                  8                                                  /s/ Peter D. Lepiscopo .
                                  9
                                                                                     PETER D. LEPISCOPO
                                                                                       Counsel of Record
                                  10

                                  11                                                 Attorneys for Defendant, JAWAD
LEPISCOPO & ASSOCIATES LAW FIRM




                                                                                     NESHEIWAT
                                  12

                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27        STIPULATION TO CONTINUE HEARING ON MOTION TO DISMISS [ECF 38] AND LEAVE FOR
                                                      PLAINTIFF TO FILE SURREPLY TO DEFENDANT’S REPLY [ECF 61]
                                  28                                              4
